Case 3:17-cv-00467-BEN-JLB Document 129 Filed 01/27/21 PageID.1989 Page 1 of 15

                         UNITED STATES COURT OF APPEALS
                                                                         FILED
 Jan 27 2021                    FOR THE NINTH CIRCUIT
                                                                         DEC 17 2020
                                                                        MOLLY C. DWYER, CLERK
    s/ AKR                                                               U.S. COURT OF APPEALS




   VINCENT MANIKAN,                                 No. 19-55393

                    Plaintiff - Appellant,
                                                    D.C. No. 3:17-cv-00467-BEN-JLB
      v.                                            U.S. District Court for Southern
                                                    California, San Diego
   PETERS & FREEDMAN, L.L.P. and
   DOES, 1-10,                                      MANDATE

                    Defendants - Appellees,

    and

   N.N. JAESCHKE, INC. and
   ADVANCED ATTORNEY
   SERVICES, INC.,

                    Defendants.


             The judgment of this Court, entered November 25, 2020, takes effect this

  date.

             This constitutes the formal mandate of this Court issued pursuant to Rule

  41(a) of the Federal Rules of Appellate Procedure.
Case 3:17-cv-00467-BEN-JLB Document 129 Filed 01/27/21 PageID.1990 Page 2 of 15

                                           FOR THE COURT:

                                           MOLLY C. DWYER
                                           CLERK OF COURT

                                           By: Nixon Antonio Callejas Morales
                                           Deputy Clerk
                                           Ninth Circuit Rule 27-7
Case 3:17-cv-00467-BEN-JLB Document 129 Filed 01/27/21 PageID.1991 Page 3 of 15




                                FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS
                        FOR THE NINTH CIRCUIT


                 VINCENT MANIKAN,                        No. 19-55393
                               Plaintiff-Appellant,
                                                            D.C. No.
                                 v.                      3:17-cv-00467-
                                                            BEN-JLB
                 PETERS & FREEDMAN, L.L.P.; DOES,
                 1–10,
                              Defendants-Appellees,        OPINION

                                and

                 N.N. JAESCHKE, INC.; ADVANCED
                 ATTORNEY SERVICES, INC.,
                                        Defendants.

                      Appeal from the United States District Court
                        for the Southern District of California
                      Roger T. Benitez, District Judge, Presiding

                          Argued and Submitted June 19, 2020
                                 Pasadena, California

                               Filed November 25, 2020
Case 3:17-cv-00467-BEN-JLB Document 129 Filed 01/27/21 PageID.1992 Page 4 of 15




                2           MANIKAN V. PETERS & FREEDMAN LLP

                    Before: Kim McLane Wardlaw, Deborah L. Cook, * and
                            Danielle J. Hunsaker, Circuit Judges.

                                   Opinion by Judge Hunsaker


                                          SUMMARY **


                      Fair Debt Collection Practices Act / Bankruptcy

                    Reversing the district court’s summary judgment in
                favor of defendants in an action under the Fair Debt
                Collection Practices Act, and remanding, the panel held that
                the plaintiff’s claims were not precluded by the Bankruptcy
                Code.

                    The plaintiff alleged that defendant debt collectors
                violated the FDCPA by attempting to collect a debt that was
                discharged in bankruptcy and was no longer owed. Walls v.
                Wells Fargo Bank, N.A., 276 F.3d 502 (9th Cir. 2002),
                precludes FDCPA claims premised on a violation of a
                bankruptcy discharge order. The panel held that Walls did
                not preclude the plaintiff’s claim, based on a debt that was
                fully satisfied through a Chapter 13 plan before discharge
                was entered, because whether an unfair debt collection
                practice occurred did not depend on issuance or enforcement
                of the discharge order.


                     *
                      The Honorable Deborah L. Cook, United States Circuit Judge for
                the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
                     **
                       This summary constitutes no part of the opinion of the court. It
                has been prepared by court staff for the convenience of the reader.
Case 3:17-cv-00467-BEN-JLB Document 129 Filed 01/27/21 PageID.1993 Page 5 of 15




                          MANIKAN V. PETERS & FREEDMAN LLP                  3

                                        COUNSEL

                Ahren A. Tiller (argued), BLC Law Center APC, San Diego,
                California, for Plaintiff-Appellant.

                Leah S. Strickland (argued) and Thomas Landers, Solomon
                Ward Seidenwurm & Smith LLP, San Diego, California, for
                Defendants-Appellees.


                                         OPINION

                HUNSAKER, Circuit Judge:

                    The question in this case is whether our decision in Walls
                v. Wells Fargo Bank, N.A., 276 F.3d 502 (9th Cir. 2002),
                precludes claims under the Fair Debt Collection Practices
                Act (FDCPA), 15 U.S.C. § 1692 et seq., that are not based
                on a violation of a bankruptcy discharge order. Because we
                conclude that Walls does not extend to this circumstance, we
                reverse and remand.

                                    I. BACKGROUND

                    Vincent Manikan lives and owns a home in San Diego,
                California located in the Pacific Ridge Neighborhood
                Homeowners’ Association (HOA) to which he pays monthly
                HOA dues. In January 2009, he fell behind on his dues, and
                Peters & Freedman, LLP (P&F), a law firm acting as a debt
                collector for the HOA, sent Manikan notices regarding his
                unpaid dues. Nearly three years later, P&F recorded a
                “Notice of Delinquent Assessment/Lien” on the HOA’s
                behalf with the San Diego County Recorder’s Office. The
                notice claimed the HOA had a lien of $1,539.00 plus any
                additional assessment and costs for unpaid HOA dues.
                Thereafter, P&F recorded a “Notice of Default and Election
Case 3:17-cv-00467-BEN-JLB Document 129 Filed 01/27/21 PageID.1994 Page 6 of 15




                4          MANIKAN V. PETERS & FREEDMAN LLP

                to Sell” with San Diego County, initiating nonjudicial
                foreclosure proceedings.

                    After the foreclosure proceedings were initiated,
                Manikan filed for Chapter 13 bankruptcy. He designated the
                HOA as a secured creditor in his bankruptcy petition and
                valued the HOA’s claim at $3,046.04. He also confirmed
                that he would pay the total HOA arrears through his
                proposed bankruptcy plan and that he would pay his ongoing
                HOA dues directly to the HOA. P&F filed a proof of claim
                for the HOA in the amount of $2,978.24. Ultimately,
                Manikan’s Chapter 13 bankruptcy plan was confirmed.

                    N.N. Jaeschke, Inc., a property management and debt
                collection company, received Manikan’s HOA arrearage
                payments paid pursuant to the bankruptcy plan. In March
                2014, N.N. Jaeschke told the bankruptcy trustee that the
                HOA debt was “paid in full.” Because the amount paid on
                the debt was less than the amount stated in the HOA’s proof
                of claim, the trustee adjusted the claim to reflect what was
                paid and issued a notice stating the HOA’s claim was
                “deemed as fully paid.” 1 Over a year and a half later, the
                bankruptcy trustee filed a “Notice of Final Cure Payment
                and Completion of Payments Under the Plan,” again
                verifying the HOA debt was paid in full. Two months later,
                the bankruptcy court entered an order of discharge in
                Manikan’s case.

                   What happened next brings us to the dispute in this case.
                Even though the debt had long been paid off and a
                bankruptcy discharge was entered, P&F hired Advanced
                Attorney Services (AAS) to re-serve Manikan with the same

                    1
                      The amount paid to satisfy the debt was $2,277.10. The HOA’s
                proof of claim filed by P&F stated the amount owed was $2,978.24.
Case 3:17-cv-00467-BEN-JLB Document 129 Filed 01/27/21 PageID.1995 Page 7 of 15




                           MANIKAN V. PETERS & FREEDMAN LLP                        5

                Notice of Default that P&F recorded when it first initiated
                foreclosure proceedings in 2012. The process server entered
                Manikan’s backyard without permission by breaking a
                closed gate. The process server then banged on Manikan’s
                windows, startling Manikan, his cousin, and his elderly
                mother. Someone from Manikan’s household called the
                police and after they arrived, the process server identified
                himself and served Manikan with the 2012 Notice of
                Default.

                    After this incident, Manikan called P&F and explained
                that he fully paid his HOA debt, but P&F responded that its
                records still showed an unpaid balance. After further review,
                P&F located a communication from N.N. Jaeschke stating
                that the HOA debt was fully paid. P&F then contacted N.N.
                Jaeschke to determine if the debt was still owed. P&F now
                admits there was no balance owing when it hired the process
                server to serve Manikan with the 2012 Notice of Default.

                    Manikan sued P&F for unfair debt collection practices 2
                and moved for partial summary judgment, arguing that
                P&F’s violation of the FDCPA was established as a matter
                of law because it attempted to collect a debt that was no
                longer owed and that P&F’s agent, AAS, violated the
                FDCPA in attempting to collect the debt. P&F cross-moved,
                arguing that Manikan’s FDCPA claims were precluded
                under Walls v. Wells Fargo Bank, N.A. because the HOA
                debt was discharged in bankruptcy. The district court denied
                Manikan’s partial motion and granted P&F’s motion,
                concluding that Manikan’s FDCPA claims were precluded
                “because they are premised upon violations of the

                    2
                       Manikan also sued the HOA, N.N. Jaeschke, and AAS. Each of
                these defendants was dismissed below, and the claims against them are
                not at issue on appeal.
Case 3:17-cv-00467-BEN-JLB Document 129 Filed 01/27/21 PageID.1996 Page 8 of 15




                6         MANIKAN V. PETERS & FREEDMAN LLP

                bankruptcy post-discharge injunction.” Manikan v. Pac.
                Ridge Neighborhood Homeowners Ass’n, No. 3:17-cv-
                00467-BEN-JLB, 2019 WL 1294007, at *4 (S.D. Cal. Mar.
                21, 2019). Manikan timely appealed, and we have
                jurisdiction under 28 U.S.C. § 1291.

                           II. STANDARD OF REVIEW

                    We review a grant of summary judgment de novo.
                United States v. Phattey, 943 F.3d 1277, 1280 (9th Cir.
                2019). Viewing the evidence in the light most favorable to
                the nonmoving party, we determine whether there are any
                genuine issues of material fact and whether the district court
                correctly applied the relevant substantive law. Id.

                                    III. DISCUSSION

                A. Is Manikan’s HOA Debt Dischargeable?

                    As a threshold matter, we address Manikan’s assertion
                that his pre-petition debt was never discharged because he
                repaid his debt before the discharge order was issued.
                Section 1328(a) of the Bankruptcy Code states that after the
                payments required under a confirmed Chapter 13 bankruptcy
                plan are completed, the bankruptcy court, with certain
                enumerated exceptions, “shall grant the debtor a discharge
                of all debts provided for by the plan.” 11 U.S.C. § 1328(a)
                (emphasis added). The phrase “provided for” in § 1328(a)
                “mean[s] that a plan makes a provision for, deals with, or
                even refers to a claim.” Rake v. Wade, 508 U.S. 464, 477
                (1993) (internal quotation marks omitted), superseded on
                other grounds by statute, Bankruptcy Reform Act of 1994,
                Pub. L. No. 103-394 § 305, 108 Stat. 4106–34, as recognized
                in In re New Invs., Inc., 840 F.3d 1137, 1141 (9th Cir. 2016);
                see also In re Gregory, 705 F.2d 1118, 1122 (9th Cir. 1983).
Case 3:17-cv-00467-BEN-JLB Document 129 Filed 01/27/21 PageID.1997 Page 9 of 15




                          MANIKAN V. PETERS & FREEDMAN LLP                   7

                    Here, the HOA’s proof of claim in Manikan’s Chapter
                13 bankruptcy case related only to his pre-petition arrearage.
                This pre-petition debt was “provided for” in Manikan’s
                confirmed bankruptcy plan. 11 U.S.C. § 1328(a). Because
                Manikan repaid this debt through operation of the confirmed
                plan, the bankruptcy court granted Manikan a discharge of
                his pre-petition arrearage. We therefore reject the assertion
                that Manikan’s debt was never discharged. Nonetheless, as
                explained below, this is not determinative of whether Walls
                precludes Manikan from pursuing his FDCPA claims.

                B. Does Walls preclude Manikan’s FDCPA claim?

                    Walls held that a debtor is precluded from bringing a
                FDCPA claim premised on a violation of a bankruptcy
                discharge order. 276 F.3d at 510–11. This case presents a
                slightly (but notably) different question: Whether a debtor is
                precluded from bringing a FDCPA claim when the debt at
                issue was fully satisfied through a Chapter 13 plan before
                discharge was entered. We now hold that Walls does not
                preclude FDCPA claims in such circumstances because
                whether an unfair debt collection practice occurred does not
                depend on issuance or enforcement of the discharge order.

                   1. Walls v. Wells Fargo Bank, N.A.

                    In Walls, a debtor sued her mortgage creditor for
                foreclosing on her house after she received a Chapter 7
                discharge. 276 F.3d at 505. The debtor sought relief under
                11 U.S.C. § 524 of the Bankruptcy Code for willful violation
                of the discharge order and under 15 U.S.C. § 1692f of the
                FDCPA for unfair and unconscionable debt-collection
                practices. Id. Because the district court found that the proper
                remedy for violating the discharge order is a contempt
                proceeding pursuant to 11 U.S.C. § 105(a), it referred the
Case 3:17-cv-00467-BEN-JLB Document 129 Filed 01/27/21 PageID.1998 Page 10 of 15




                8         MANIKAN V. PETERS & FREEDMAN LLP

                debtor’s claims of contempt to the bankruptcy court and
                dismissed the remaining claims. Id.

                    On appeal, the debtor argued that Congress created an
                implied private right of action to seek relief for violations of
                a discharge order. Id. at 506–10. We disagreed, declining to
                “expand the remedies available under the Bankruptcy Code
                for violating § 524.” Id. at 507. We explained that
                “[i]mplying a private remedy here could put enforcement of
                the discharge injunction in the hands of a court that did not
                issue it (perhaps even in the hands of a jury), which is
                inconsistent with the present scheme that leaves enforcement
                to the bankruptcy judge whose discharge order gave rise to
                the injunction.” Id. at 509.

                    We also rejected the debtor’s attempt to pursue a
                simultaneous FDCPA claim because it “would allow
                through the back door what [the debtor could not]
                accomplish through the front door—a private right of
                action.” Id. at 510. Under the circumstances of that case,
                there was “no escaping that [the debtor’s] FDCPA claim
                [wa]s based on an alleged violation of [the discharge
                injunction]” and that resolving her claims, therefore,
                “necessarily entail[ed] bankruptcy-laden determinations.”
                Id. Thus, to allow the FDCPA claim to proceed would also
                circumvent the balance of interests struck by Congress in the
                Bankruptcy Code. Id.

                2. Are Manikan’s FDCPA claims based on violation of
                   his discharge order?

                    P&F contends that Walls categorically bars a discharged
                debtor’s FDCPA claims brought against a creditor seeking
                to collect a debt that was provided for in a bankruptcy
                proceeding. P&F reads Walls too broadly, and we decline to
                extend Walls to preclude claims that are not premised on a
Case 3:17-cv-00467-BEN-JLB Document 129 Filed 01/27/21 PageID.1999 Page 11 of 15




                            MANIKAN V. PETERS & FREEDMAN LLP                           9

                violation of a bankruptcy discharge order. In Walls, the
                FDCPA claim depended on the discharge injunction. Stated
                another way, the debtor had no basis independent from the
                discharge order to show that the creditor acted unlawfully.
                The lawfulness of the creditor’s actions stood or fell on the
                entry of discharge and the accompanying injunction. And we
                instructed that claims brought outside of bankruptcy
                contempt proceedings that seek remedies for violation of the
                discharge injunctions fail “no matter how cast.” Id. at 511.

                    This case is different. Manikan does not seek to remedy
                a violation of his discharge order. Instead, he alleges P&F
                acted unlawfully because it tried to collect a debt that he fully
                paid nearly two years before his discharge. 3 So, even if
                Manikan had never received a discharge in his bankruptcy
                case, he could still assert P&F acted unlawfully by
                attempting to collect a debt that he fully satisfied. Manikan’s
                FDCPA claims are therefore premised on a wholly
                independent theory of relief. 4



                    3
                      P&F does not dispute that Manikan paid his debt in full well before
                he received his discharge and that P&F reinitiated foreclosure when there
                was no debt owing.
                    4
                      We note that the debtor in Walls alleged FDCPA violations under
                only 15 U.S.C. § 1692f, see 276 F.3d at 505, whereas Manikan alleges
                violations under Sections 1692e, 1692f, and 1692d. Although Manikan’s
                claims brought under § 1692e and § 1692f are premised on the theory
                that P&F attempted to collect a debt that was already paid, his § 1692d
                claim is different. Because that section generally prohibits “any conduct
                the natural consequence of which is to harass, oppress, or abuse any
                person in connection with the collection of a debt,” 15 U.S.C. § 1692d,
                his claim under that provision is premised on the debt-collection
                techniques used rather than P&F’s unlawful attempt to collect a fully
                paid debt. But this distinction makes no difference to the outcome
Case 3:17-cv-00467-BEN-JLB Document 129 Filed 01/27/21 PageID.2000 Page 12 of 15




                10          MANIKAN V. PETERS & FREEDMAN LLP

                    It may be that Manikan could have relied on his
                discharge order in alleging unlawful conduct by P&F. See
                11 U.S.C. § 1328(a) (upon completion of all payments under
                the plan, the bankruptcy “court shall grant the debtor a
                discharge of all debts provided for by the plan . . .”). But he
                did not, nor did he need to. And our decision in Walls does
                not bar independent theories of recovery whenever violation
                of the discharge order also is a potentially available theory
                of recovery.

                    Nor does our holding in this case allow debtors to
                improperly “circumvent the remedial scheme of the
                [Bankruptcy] Code.” Walls, 267 F.3d at 510. Because
                Manikan’s FDCPA claims are not premised on enforcing the
                discharge order, they do not “necessarily entail[]
                bankruptcy-laden determinations.” Id. The amount that
                Manikan paid was dictated by the terms of his contract with
                the HOA, not bankruptcy law. And just because he made his
                arrearage payments through operation of a bankruptcy plan
                does not render his FDCPA claims inextricably intertwined
                with bankruptcy issues. Allowing Manikan’s FDCPA claims
                to proceed will therefore not place the enforcement of
                “complex, detailed, and comprehensive provisions” of the
                Bankruptcy Code in the hands of the district court or a jury.
                Id. (quoting MSR Expl., Ltd. v. Meridian Oil, Inc., 74 F.3d
                910, 914 (9th Cir. 1996)). 5


                because Manikan’s § 1692d claim also is wholly independent from the
                bankruptcy discharge order.
                     5
                      Our reasoning in Walls might suggest that § 105(a) and § 524 of
                the Bankruptcy Code preempted § 1692f of the FDCPA. But this cannot
                be right—“federal statutes do not preempt other federal statutes.”
                Swinomish Indian Tribal Cmty. v. BNSF R.R. Co., 951 F.3d 1142, 1153
                (9th Cir. 2020) (citation omitted); see Randolph v. IMBS, Inc., 368 F.3d
Case 3:17-cv-00467-BEN-JLB Document 129 Filed 01/27/21 PageID.2001 Page 13 of 15




                            MANIKAN V. PETERS & FREEDMAN LLP                       11

                    P&F counters that Midland Funding LLC v. Johnson,
                137 S. Ct. 1407 (2017), compels affirmance. But Midland
                Funding does not conflict with our holding. There, the
                Supreme Court held that filing a proof of claim that is
                facially barred by the applicable statute of limitations is not
                actionable under §1692e and § 1692f of the FDCPA. Id. at
                1410–11. The Court explained that the creditor’s proof of
                claim was not “false, deceptive, or misleading,” see
                15 U.S.C. § 1692e, because it had a “right to payment,” see
                11 U.S.C. § 101(5)(A), even after the applicable limitations
                period had expired and rendered the claim unenforceable.
                Midland Funding, 137 S. Ct. at 1410–13. Nor was the
                creditor’s proof of claim “unfair” or “unconscionable,” see
                15 U.S.C. § 1692f, because of the numerous “protections
                available in a Chapter 13 bankruptcy proceeding.” Midland
                Funding, 137 S. Ct. at 1413–14. The Court explained that it
                “[did] not find in either the [FDCPA] or the Bankruptcy
                Code good reason to believe that Congress intended an
                ordinary civil court applying the [FDCPA] to determine
                answers to . . . bankruptcy-related questions.” Id. at 1414.
                The Court therefore declined to “authorize a new significant
                bankruptcy-related remedy in the absence of language in the
                [Bankruptcy] Code providing for it.” Id. at 1415.

                    As we have explained, the resolution of Manikan’s
                claims does not hinge on bankruptcy-related questions. The
                only determination necessary is whether he fully paid his
                debt in 2014. This is easily resolved because Manikan’s full

                726, 730 (7th Cir. 2004). Because Walls applies only where a debtor’s
                FDCPA claim is premised on a violation of the discharge order, we agree
                with the Second, Third, and Seventh Circuits that the Bankruptcy Code
                did not implicitly repeal the FDCPA. See Garfield v. Ocwen Loan
                Servicing, LLC, 811 F.3d 86, 91 (2d Cir. 2016); Simon v. FIA Card
                Servs., N.A., 732 F.3d 259, 274 (3d Cir. 2013); Randolph, 368 F.3d
                at 730.
Case 3:17-cv-00467-BEN-JLB Document 129 Filed 01/27/21 PageID.2002 Page 14 of 15




                12         MANIKAN V. PETERS & FREEDMAN LLP

                payment is memorialized in multiple documents publicly
                filed by both his creditor’s representative and the bankruptcy
                trustee and because P&F does not dispute that Manikan fully
                paid his HOA debt. Allowing Manikan’s FDCPA claims to
                proceed therefore does not run afoul of Midland Funding.

                C. Did Manikan abandon his vicarious liability claim?

                    P&F also argues that Manikan abandoned any claim that
                P&F is vicariously liable for the actions of the AAS process
                server. Specifically, P&F contends that, in Manikan’s
                opposition to summary judgment, he did not argue that
                P&F’s vicarious liability for the process server’s acts created
                a genuine issue of material fact. This argument lacks merit.

                    An issue is abandoned only when a party has had “a full
                and fair opportunity to ventilate its views” on the issue and
                “instead chooses a position that removes the issue from the
                case.” BankAmerica Pension Plan v. McMath, 206 F.3d 821,
                826 (9th Cir. 2000). Here, the only question before the
                district court was whether Walls precluded Manikan’s
                FDCPA claims; neither party moved for summary judgment
                on the issue of vicarious liability. Manikan therefore did not
                have “a full and fair opportunity to ventilate its views” on
                the vicarious-liability issue, id. at 826, and, in any event, we
                decline P&F’s invitation to review this argument raised for
                the first time on appeal, see In re Mortg. Elec. Registration
                Sys., Inc., 754 F.3d 772, 780 (9th Cir. 2014). 6




                     6
                     We also decline to address P&F’s bona-fide-error defense because
                the district court did not reach this issue. See In re Mortg. Elec.
                Registration Sys., Inc., 754 F.3d at 780.
Case 3:17-cv-00467-BEN-JLB Document 129 Filed 01/27/21 PageID.2003 Page 15 of 15




                          MANIKAN V. PETERS & FREEDMAN LLP                13

                                   IV. CONCLUSION

                    Manikan’s FDCPA claims are based on the wholly
                independent ground of full payment; they are not premised
                on a violation of the discharge order. Thus, we conclude that
                Walls and our discussion in that case about preserving the
                balance Congress struck in giving the bankruptcy court
                plenary authority to enforce its discharge orders does not
                apply here. Accordingly, the district court’s grant of
                summary judgment is

                   REVERSED         and     REMANDED          for    further
                proceedings.
